Citation Nr: 1509322	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  10-03 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for sinusitis status post septoplasty, to include residuals of corrective surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review, a remand is necessary in this case as the record suggests that the Veteran attempted to withdraw her appeal (see March 2014 Report of Contact), but did not follow up in completing the steps to process the withdrawal.  See August 2014 RO Letter to Veteran.  Normally, as the August 2014 letter indicates, if a written response from the Veteran or her representative is not received within 30 days of the letter, then the appeal would continue.  An October 2014 statement (in lieu of VA Form 646) from the Veteran's representative (Disabled American Veterans) does not make any mention of a withdrawal.  Around the same time in October 2014, a supplemental statement of the case addressed to the Veteran was returned to sender as undeliverable.  It is also apparent that the Veteran did not receive the November 2014 RO letter notifying her of the transfer of her records to the Board.  This is because these items were not mailed to the correct address of record.

The January 2010 Request for Change of Address (VA Form 20-572) indicates that the correct new address is 3348 E 1/4 Road, Clifton, Colorado 81520.  The supplemental statement of the case was mailed to 3346 E 1/4 Road, and the November 2014 letter was mailed to 3326 E 1/4 Road.  Despite this mailing error, subsequent correspondence from the Veteran's representative does not acknowledge this fact.  Thus, it is unclear as to whether the Veteran is actually aware of the status of her appeal considering that she did not receive all of the pertinent correspondence.  On remand, the Board asks the AOJ to seek clarification with respect to whether the Veteran would like the appeal to continue, and if so, the Veteran should be scheduled an examination in connection with her appeal to ascertain the current nature and likely etiology of her sinusitis, status post septoplasty, and any residuals thereof.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and clarify whether she would like to continue her appeal as to the issue of service connection for sinusitis, status post septoplasty, to include residuals thereof.  If the Veteran agrees to continue her appeal, then proceed with the following actions.

2. Reschedule the Veteran for an Ear, Nose, and Throat examination by an appropriate medical examiner.  The examiner should be provided access to the claims file and it should be reviewed in conjunction with the examination.  All pertinent tests and studies should be conducted.

Indicate all of the current manifestations of the Veteran's sinusitis status post septoplasty, to include any residuals of the corrective surgery.  

Thereafter, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that sinusitis or any residuals of this disability post septoplasty is etiologically related to any event in service.  The examiner should discuss the Veteran's report of her symptoms during service leading up to her corrective surgery in 2002 and her report of symptoms after the surgery to present day.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3. Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

